       Case 1:18-cv-07303-JMF-OTW Document 59 Filed 05/28/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 SHANCHUN YU and RUILI JIN,                                             :
                                                                        :
                                              Plaintiffs,               :
                                                                        :   18-CV-7303 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 DIGUOJIAOYU, INC. d/b/a DIGUO EDU, et al.,                             :
                                                                        :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 23, 2019, Plaintiffs filed a letter-motion seeking to compel Defendants to

produce discovery materials responsive to the requests for production that Plaintiffs served on

Defendants on December 19, 2018. See Docket Nos. 23, 58. Plaintiffs’ counsel also reports that

he has been the subject of harassing “reviews” by Defendants, in violation of the Court’s Order

of April 1, 2019, see Docket No. 40, and requests that the Court renew its order directing

Defendants’ counsel to advise his clients to refrain from such conduct immediately.

        The motion to compel production of documents is DENIED. As Plaintiffs acknowledge,

they have already sought this very same relief — and recently at that, see Docket Nos. 45, 54 —

and the motion is fully submitted, as the Court deemed it unopposed following Defendants’

failure to respond. Docket No. 57, at 2 n.1. Accordingly, that portion of Plaintiffs’ motion is

denied as duplicative, and Defendants need not file a response.

        As to the alleged harassment, counsel’s letter provides almost no information about the

“two reviews” in question, much less evidence of them (which counsel could have easily

submitted as exhibits to the letter-motion). Without more information, the Court has no basis to

act. Plaintiffs are right to point out, however, that counsel for Defendants never filed a letter

on the docket confirming that he had provided a copy of the Court’s Order of April 1, 2019 to his
      Case 1:18-cv-07303-JMF-OTW Document 59 Filed 05/28/19 Page 2 of 2


clients, constituting — yet again — a violation by defense counsel of one of this Court’s orders.

See Docket No. 40 (“Defense counsel shall immediately provide a copy of this Order on

Defendants and, no later than April 5, 2019, file a letter confirming that he has done so.”).

       Accordingly, once again, the Court hereby ORDERS counsel for Defendants to advise

Defendants as follows:

       Defendants shall not communicate with Plaintiffs or Plaintiffs’ counsel except
       through defense counsel and shall not, directly or indirectly, threaten Plaintiffs or
       Plaintiffs’ counsel. Violation of these prohibitions may result in a finding of
       contempt and/or the imposition of sanctions.

Counsel for Defendants shall file a letter, no later than May 30, 2019, confirming that he

has provided a copy of this Order to Defendants. Needless to say, counsel’s timely

compliance or non-compliance with this Order will weigh in the Court’s analysis of what

sanctions to impose on him for his other violations of court orders. See Docket Nos. 51, 57. A

failure to comply may result in the imposition of sanctions in its own right.

       The Clerk of Court is directed to terminate Docket Nos. 52 and 58.

       SO ORDERED.

Dated: May 28, 2019                                  __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                           United States District Judge




                                                 2
